DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7, 9 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein determining whether there exists an obstacle based on the reflection signal comprising: measuring a power level of the reflection signal; comparing the power level with a predefined threshold; and determining, in response to the power level being higher than the predefined threshold, that there exists the obstacle; and determining position information of the obstacle based on the transmission leakage signal and the reflection signal; Referring to Claim 4, the prior art of record does not disclose nor suggest it be an obvious modification wherein determine a receipt time difference between the transmission leakage signal and the reflection signal; calculate a distance between the base station and the obstacle based on the receipt time difference; and estimate a direction of arrival of the reflection signal; Referring to Claim 7, the prior art of record does not disclose nor suggest it be an obvious modification wherein determine whether there exists an obstacle based on the reflection signal by measuring a power level of the reflection signal, comparing the power level with a predefined threshold, and determining, in response to the power level being higher than the predefined threshold, and determine positionPage 5 of 10Attorney Docket No.: 1557B-285PUS (PEE1227USPC) U.S. Application No.: 16/753420information of the obstacle based on the transmission leakage signal and the reflection signal.
Claims 3, 5, 9 and 15-17 are dependent on Claims 1, 4 and 7 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646